Name: Decision No 2/86 of the EEC-Finland Joint Committee of 9 June 1986 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  Europe;  executive power and public service;  tariff policy;  EU institutions and European civil service
 Date Published: 1986-07-22

 Avis juridique important|21986D0722(04)Decision No 2/86 of the EEC-Finland Joint Committee of 9 June 1986 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 199 , 22/07/1986 P. 0013 - 0014DECISION NO 2/86 OF THE EEC-FINLAND JOINT COMMITTEE of 9 June 1986 amending, on account of the accession of Spain and Portugal to the European Communities, Protocol N ° 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed at Brussels on 5 October 1973,Having regard to the Additional Protocol annexed to that Agreement following the accession of Spain and Portugal to the European Communities and in particular Article 16 thereof,Having regard to the Agreement between the Member States of the European Coal and Steel Community and that Community, on the one hand, and the Republic of Finland, on the other hand, signed in Brussels on 5 October 1973,Having regard to the Additional Protocol annexed to that Agreement following the accession of Spain and Portugal to the European Communities, and in particular Article 8 thereof,Whereas Protocol N ° 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, needs amending consequent upon the accession of Spain and Portugal to the European Communities in respect of both technical amendments and transitional arrangements to implement correctly the trade regime contained in the Protocols consequent on the said accession;Whereas the transitional arrangements should ensure the correct implementation of this trade regime between the Community as constituted on 31 December 1985 and Spain and Portugal, on the one hand, and Finland, on the other hand,HAS DECIDED AS FOLLOWS:Article 1The following Article shall be inserted in Protocol N ° 3:'Article 241.(a)Any product accompanied by a certificate EUR 1 or form EUR 2 issued or made out in Spain shall, for the application of the Additional Protocol to the Agreement, be considered as originating in Spain.(b)However, the provisions of subparagraph (a) shall not apply to certificates EUR 1 issued in Spain for products originating in the rest of the Community or Finland and which have not undergone any working or processing in Spain or which have only been subject to operations designed to preserve them in good condition during transport or storage. Such products shall benefit on import from treatment identical to that which they would have received had they been sent directly from the rest of the Community or Finland.(c)For the application of subparagraph (b), in the case of products originating in the rest of the Community, the exporter or his authorized representative shall enter ''Article 24 (1) - Re-exported in the same state'' in box 7, ''Remarks'', of the certificate EUR 1. This entry shall be authenticated by means of the stamp used by the appropriate customs office. The customs authorities of Spain shall carry out appropriate controls in order to ensure the correct application of this provision.(d)For the application of subparagraph (b), in the case of products originating in Finland, Article 9 (8) shall apply.2. The following products exported to Finland from a Member State of the Community other than Spain shall benefit on import into Finland only from a treatment identical to that which they would have received had they been imported directly from Spain:- products originating in the Community by virtue of working or processing carried out wholly or partly in Spain,- products which, after having acquired originating status in the rest of the Community, are subject in Spain to operations other than those designed to preserve them in good condition during transport or storage.For the application of the provisions of the first subparagraph, the exporter or his authorized representative shall enter the symbol ''ES'' in box 7, ''Remarks'', of certificate EUR 1 or form EUR 2 issued or made out in the other Member State of the Community.3. For the application of Article 1 (2) (b), last sentence, products originating in Spain or products accompanied by a certificate EUR 1 or form EUR 2 withthe symbol ''ES'' entered in box 7, ''Remarks'', imported into Finland and exported to a Member State of the Community other than Spain shall benefit in that Member State from a treatment identical to that provided for in the Act of Accession of Spain and Portugal to the European Communities which they would have received had they been sent directly from Spain to the rest of the Community.For the application of the first subparagraph, the exporter or his authorized representative shall enter the symbol ''ES'' in box 7, ''Remarks'', of certificates EUR 1 or forms EUR 2 issued or made out in Finland.4. For the application of Article 2, products originating in Spain or products accompanied by a certificate EUR 1 or form EUR 2 with the symbol ''ES'' entered in box 7, ''Remarks'', imported into Finland and exported under the conditions set out in Article 2 to one of the five countries listed there shall benefit, on import into one of those five countries, only from a treatment identical to that which they would have received had they been imported directly from Spain.For the application of the first subparagraph, the exporter or his authorized representative shall enter the symbol ''ES'' in box 7, ''Remarks'', of certificate EUR 1 or form EUR 2 issued or made out in Finland.5.(a)Originating products for which the appropriate certificate or form has been isssued or made out before 1 March 1986 in the framework of the Agreement between the EFTA countries andSpain signed on 26 June 1979, the Convention establishing EFTA signed on 4 January 1960 by Portugal, the 1970 Agreement between the European Economic Community and Spain, the 1972 Agreement between the European Economic Community and the Portuguese Republic, shall be deemed to be originating products within the meaning of this Protocol.(b)Certificates EUR 1 or forms EUR 2 carrying the entry ''EFTA-SPAIN-TRADE'' used in the framework of direct trade between Spain and Finland or one of the five other countries mentioned in Article 2 may continue to be used in such trade until stocks are exhausted. If such certificates EUR 1 and forms EUR 2 are used, it is not necessary to insist on the entry of the symbol ''ES'' as provided for in paragraphs 2, 3and 4.'Article 2This Decision shall enter into force on 9 June 1986.Article 24, as it appears in Article 1 of this Decision, shall apply until 31 December 1992.Done at Brussels, 9 June 1986.For the Joint CommitteeThe ChairmanL. BLOMQUIST